Exhibit 10.5

 

Execution Version

 

SECOND AMENDMENT TO SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is entered into
effective as of December 22, 2019 by and among Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), each Holder, in its capacity as such and as a
Secured Party, and Cortland Capital Market Services LLC, as collateral agent for
itself and the Secured Parties (in such capacity, together with its successors
and assigns in such capacity, the “Agent”). All capitalized terms not otherwise
defined herein shall have the meanings attributed to them in that certain Senior
Secured Note Amendment Agreement dated effective as of December 22, 2019 by and
among the Company and each Holder (the “Amendment Agreement”).

 

RECITALS

 

WHEREAS, the Company issued certain Secured Promissory Notes in the aggregate
original principal amount of $55,000,000 on December 15, 2016 (the “Initial
Notes”) pursuant to a Note Purchase Agreement dated as of December 12, 2016 by
and among the Company and the Investors identified therein (the “Initial
Purchase Agreement”), the obligations arising under which, among other
obligations, are secured pursuant to the Security Agreement.

 

WHEREAS, the Company and certain Holders (including certain Holders that hold
Initial Notes and certain Holders that do not hold Initial Notes) are parties to
a Note Purchase Agreement dated as of June 26, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, the “Additional Purchase Agreement”),
pursuant to which the Company issued $13,948,078 in aggregate original principal
amount of senior secured notes due December 15, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Additional Notes”).

 

WHEREAS, the Holders are holders of the Initial Notes, the Additional Notes and
certain other Secured Promissory Notes issued by the Company on December 16,
2019 (the “Existing Notes”). Pursuant to the Amendment Agreement, the Existing
Notes have been amended and restated with the written consent of all holders of
Existing Notes (the “Amended Notes”).

 

WHEREAS, as a condition to the closing under the Amendment Agreement with the
Company, the Holders of the Amended Notes have required, among other things,
that the Company shall enter into this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. The following defined terms are added to Section 1 of
the Security Agreement, or to the extent already defined in the Security
Agreement, are amended and restated to read in their entireties as follows:

 

“Amendment Agreement” means that certain Senior Secured Note Amendment Agreement
dated as of December 22, 2019, by and among the Company and the Holders from
time to time party thereto.

 



“Amended Note” means any amended and restated Note amended and restated pursuant
to the Amendment Agreement in substantially the form attached thereto as Exhibit
B.

 

 

 

 

“Holders” means (x) each Person that is (i) a signatory to the Amendment
Agreement and identified as a “Noteholder” on Exhibit A to the Amendment
Agreement, (ii) a holder of any of the Notes, and (iii) a signatory to the
Second Amendment in its capacity as a Holder and as a “Secured Party” and (y)
any other Person that becomes (i) a holder of any of the Notes pursuant to any
permitted assignment or transfer and (ii) a “Secured Party” under this Agreement
pursuant to a Security Agreement Joinder, other than any such Person that ceases
to be a party hereto pursuant to an assignment of all of its Notes and its
rights and obligations under the Transaction Documents.

 

“Obligations” means all of the liabilities and obligations (primary, secondary,
direct, contingent, sole, joint or several) due or to become due, or that are
now or may be hereafter contracted or acquired, or owing to, of the Company to
the Agent or to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Initial Purchase Agreement, the Additional
Purchase Agreement, the Notes, the Amendment Agreement, the Agent Fee Letter,
the Transaction Documents (as defined in the Amendment Agreement) and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from Agent or any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) the principal amount of, and interest on the Notes and
the loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Company from time to time under or in
connection with this Agreement, the Initial Purchase Agreement, the Additional
Purchase Agreement, the Notes, the Amendment Agreement, the Agent Fee Letter,
the Transaction Documents and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Company.

 

The term “Notes” referred to in Recital A of the Security Agreement, and the
term “Notes” used throughout the body of the Security Agreement, shall include
the Initial Notes and the Additional Notes, collectively, as such Notes may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including, for the avoidance of doubt, as amended and restated by
the applicable Amended Note.

 

2

 

 

The term “Purchase Agreement” referred to in Recital A of the Security
Agreement, and the term “Purchase Agreement” used throughout the body of the
Security Agreement, shall include the Initial Purchase Agreement and the
Additional Purchase Agreement, collectively, as such agreements may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, including, for the avoidance of doubt, as amended and restated by the
Amendment Agreement.

 

“Second Amendment” means the Second Amendment to Security Agreement, dated as of
December 22, 2019, among the Company, each Holder and the Agent.

 

2. Amendment to Notice Address. The Agent’s notice address shall be amended and
restated in its entirety to read as set forth on the signature page attached to
this Amendment.

 

3. Effectiveness. This Amendment will become effective upon the date on which
the Agent has received a counterpart hereof duly executed by each party hereto.

 

4. Representations and Warranties. In order to induce the Agent and the Holders
to enter into this Amendment, the Company hereby remakes all of the
representations and warranties contained in Section 6 of the Security Agreement
as of the date of this Amendment (except to the extent such representation or
warranty relates to an earlier date, in which case, it is true, correct and
complete as of such earlier date). The Company’s representations and warranties
in Sections 6(b) and (c) of the Security Agreement shall apply, mutatis
mutandis, to this Amendment.

 

5. Interpretation. Except as expressly modified by this Amendment, all terms and
provisions of the Security Agreement shall remain unchanged and in full force
and effect and are ratified and affirmed on the date hereof. In the event of any
inconsistency between the terms of this Amendment and the terms of the Security
Agreement prior to its amendment, the terms of this Amendment shall control.

 

6. Reaffirmation. The Company hereby acknowledges and agrees that (i) to the
extent any Transaction Document purports to grant, assign or pledge to the Agent
or any Holder a security interest or lien on any collateral as security for the
Obligations, such grant, assignment or pledge is hereby ratified and confirmed
in all respects and (ii) the obligations secured under the Transaction Documents
will include all Obligations, as amended by this Amendment and the Amendment
Agreement, including the Amended Notes.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Amendment by signing any such
counterpart.

 

8. Governing Law. This Amendment shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

9. Direction. The Holders party hereto constituting all of the Holders party to
the Security Agreement hereby (i) (x) authorize and direct the Agent to execute
and deliver this Amendment and (y) authorize and direct the Agent to take any
and all actions as may be required or advisable to effectuate the amendments
contemplated hereby and (ii) acknowledge and agree that (x) each of the
directions in this Section 9 constitute a direction from all Holders under the
provisions of Section 17 of the Security Agreement and (y) Section 17(i) of the
Security Agreement shall apply to any and all actions taken by the Agent in
accordance with such directions.

 

[Signature Pages Follow]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  COMPANY:       Pacific Ethanol, Inc.,   a Delaware corporation         By: /s/
Neil M. Koehler   Name:  Neil M. Koehler   Title: President & Chief Executive
Officer

 

 

 

 

  AGENT:       Cortland Capital Market Services LLC,
as Agent       By: /s/ Jon Kirschmeier   Name:  Jon
Kirschmeier                            Title: Associate Counsel       Address:  
Cortland Capital Market Services LLC   225 W. Washington Street, 9th Floor  
Chicago, IL 60606   Attention: Ashwinee Sawh and Legal Department   Telecopy
no.: (312) 562-5072   E-mail: Cortland_Successor
Agent@cortlandglobal.com   and legal@cortlandglobal.com       with a copy (which
copy shall not constitute notice) to:       Arnold & Porter Kaye Scholer LLP  
250 W. 55th Street   New York, NY 10019   Attention: Alan Glantz   Telecopy no.:
(212) 836-6763   E-mail: alan.glantz@amoldporter.com

 

 

 

 

  HOLDERS:       CWD Summit, LLC,   acting for and on behalf of   Candlewood
Renewable Energy Series I       By: /s/ David Koenig   Name:  David Koenig  
Title: Authorized Signatory

 

 

 

 

  CKP South LLC       By: /s/ [illegible]   Name:      Title:  

 

 

 

 

  Corrum Capital Alternative Income Fund, LP       By: /s/ [illegible]   Name: 
    Title:  

 

 

 

 

  CIF-Income Partners (A), LLC       By: BlackRock Financial Management, Inc.  
Its investment manager       By: /s/ Stephen Kavalich   Name:  Stephen Kavalich
  Title: Director

 

 

 

 

  Orange 2015 DisloCredit Fund, L.P.       By: BlackRock Financial Management,
Inc.   Its investment manager       By: /s/ Stephen Kavalich   Name:  Stephen
Kavalich   Title: Director

 

 

 

 

  Sainsbury’s Credit Opportunities Fund, Ltd.       By: BlackRock Financial
Management, Inc.   Its investment manager         By: /s/ Stephen Kavalich  
Name:  Stephen Kavalich   Title: Director

 

 

 

 

  Co-Investment Income Fund, L.P. – US Tax-Exempt Series       By: BlackRock
Financial Management, Inc.   Its investment manager       By: /s/ Stephen
Kavalich   Name:  Stephen Kavalich   Title: Director

 

 

 

 

  Co-Investment Income Fund, L.P. – US Taxable Series       By: BlackRock
Financial Management, Inc.   Its investment manager       By: /s/ Stephen
Kavalich   Name:  Stephen Kavalich   Title: Director

 

 

 

 

